I
              TEE   ATNBIZXEY           GENERN,
                       OFTEXAS
                        AUSTIN.   TE-
PRICEDANIEL
         walkerOoaatyhmta populatlondl9,868'4~-
bbltelxwao~to~l9940         ?otleTnlouuur~ Thamforo,
ittill  lMno ted
               th a th.
                     t to m& l&mo t1 .lpp~abl@ $0
male munt7.




twuxt+Slvedollerspcranth im trrrel**xpuwsnhllo
OQ offlalalhsslaess
                  for asidooumt7. In otherwordathe
oamls~,I,omra' oourt lo rmthmlzad to rlla# rsoh aouatf
oaaeeloTy:c 411 aMul¶t 66 trwallt&J     MM   that arm MO.1
                  erpanEcdwhileau oft
                                    T oialbutdmoa tw
     oomt7, provldod mldanamtdoe~not      lsooedtupnty-
fl,ro~diWara
           pur nmth.
            xt la OPT rurtller  oplnlaathat %aQte Mll No.
utpn, 16 Dot broac!     enoughto allthorlas      tinlxrpeM*aIn0
by a Ooutttg  ofutetlo~Iwr   in ttiaroplraecient    of 8 tire or 0th~
8006QQOriO6   and parts   t0 b1.n maonnl auta6oMl.e      when said
OUtU@li& 10 Dot UsedUalltlf      rVOlY iOr tifiOiO1 bUEbilU~.
In detw:       thb~amuat thrt WW!I oouaty acu36lcalonorlm
entltlod to un trwollnc: uqetrosawhh!k 011offloinl buslnoss
rar 6aic 8ountyit 1~ withinthe dbar0tbn          or   the   m8-
llooere* 00~tto reml4e ar i¶dica~~        what lx p a na ea
                                                         olalmd
l           sxpass~ whllo tm oSflolr1 bualneso for lrald
    tr wdlr u:
oouatyera trw6llnfYaxponfmnmo0eaarlJ.g   end aotur lib
ourredtq 6ald oouatgooos5la6iack~r tile cm offloi~3.
                                                 Ttl l&l088
ice snltl
        Oountf.
              It
            la aur ftmther0pSalonthet 6aldaat 1s ad
               COnT eeplsgletloa
b r o 6d o a o u& h
                  to             onl ow     k la !6a la do nQr 8
    manl *utaLteblltJ
                   rfiea
                       used srsth8 pcrfmsmoc, ab hl~stlutloa.
p aotherwcp‘dn
  ”           auoh Aotml   authorlaos the aotuelcDdneoec
amy rxpoams lnourredby J ie ocazal6slcatwr
                                         rca trwcllag
lq wmlenwh llc m o r tio 1 ba ttda
                               1   eee.
                                       Yo ur 0
                                             va r y
                                                  trulg
                                   ATa Im    GTr R k &OF 2TmL’!